Citation Nr: 1629262	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-21 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (claimed as post-traumatic stress disorder (PTSD)).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served in the Louisiana Army National Guard for a period of active duty for training from October 1985 to February 1986, and served in the U.S. Army for a period of active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim to reopen a previously denied claim for service connection for hypertension. The Veteran disagreed and perfected an appeal. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (claimed as PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an April 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension. The Veteran was notified of her appellate rights, but did not perfect an appeal.

2. Presuming its credibility, the evidence received since the April 1994 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. An April 1994 rating decision by the RO that denied the Veteran's claim for entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. New and material evidence has been received to reopen the claim of service connection for hypertension. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claim of service connection for hypertension. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for Hypertension.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in an April 1994 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for hypertension. The claim was denied on the grounds that the evidence showed that "the Veteran was on medication for hypertension at the time she entered on duty in December 1990. The evidence does not show that this condition was aggravated by active duty during Desert Storm." The Veteran was informed of her appellate rights with her denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In September 2008, the Veteran sought to reopen her claim for entitlement to service connection for hypertension. In a November 2008 administrative decision, the AOJ declined to reopen the Veteran's previously denied claim for entitlement to service connection for hypertension. The AOJ denied the Veteran's claim to reopen the previously denied service connection claim on the grounds that the evidence submitted was not both new and material. The Veteran was informed of her appellate rights with her denial, and filed a timely appeal.

However, the Board finds that since the April 1994 rating decision, the Veteran has submitted new and material evidence regarding her claim for entitlement to service connection for hypertension, and such evidence warrants the reopening of the claim.

Treatment records have been added to the claims file. A December 2003 VA treatment record indicates treatment of hyperlipidemia and headaches. Moreover, December 2004 to September 2015 VA treatment records show a history of hypertension and continued treatment of hypertension. Private hospital emergency treatment records dated December 2008 have been submitted and note a diagnosis and treatment for hypertension, with symptoms of headaches, high blood pressure, and nausea. 

Moreover, the Veteran has submitted statements in support of her claim. In a statement dated February 2004 the Veteran stated that "at Fort Polk before going to Saudi Arabia (Desert Storm Shield) I was given blood pressure pills for high blood pressure before I left for overseas." She also listed symptoms of "leg pain, knee pain, back pain, headache, loss of memory, fatigue, short of breath, usually pain, diarrhea." 

In October 2008, the Veteran submitted a statement in which she noted that she had never taken any high blood pressure medicine before entering the military; and in September 2008, the Veteran noted that she was receiving continued VA treatment for hypertension. 

In a January 2012 statement, the Veteran noted continued symptoms, to include headaches, fatigue, nausea, and muscle pain. In the Veteran's August 2012 VA Form 9, she asserted the following: 

"I entered the service fit for duty, April 1985 without any doctor-diagnosed illnesses. I entered the service with no medication or pre-diagnosed disease or illness. I at no time before April 1985 and December 1990 did or attempt to take medication of any kind. I in December 1990 or January, told a medical assistant that both my parents had high blood pressure but at the time I did not. I was told if I had high blood pressure then I could not be deployed to the Middle East. Several people in the unit I was assigned were undeployable because of high blood pressure. I understand it was said I received a 3 or 6 month supply of medication for high blood pressure which is not true. I began to have headaches with extreme pain and sickness on or approximately May 1991. I have had several visits for symptoms to the doctor office. I understand that high blood pressure is not a combat injury but it may be due to problems or stress. [ . . .] The time [sic] interval between active service time injury/ illness and my development of the symptoms is consistent with the natural history of the disease. It is apparent that I do suffer from hypertension even now but this disease was not diagnosed until after my return in April 1991 or later." 

In addition to these assertions, the Veteran in her March 2016 Veteran's Statement of Accredited Representative in Appealed Case and June 2016 Appellant's Brief argues that her hypertension is either the direct result of her service, to include exposure to toxic chemicals, or in the alternative, secondary to her now service-connected major depressive disorder. The March 2016 Statement of Accredited Representative specifically notes that although the Veteran was informed of hypertension in 1987 while pregnant, she did not take any medication until 1990 before leaving Fort Polk, at which point the Veteran asserts that her hypertension was borderline. The Veteran now asserts that "the VA examination did not address the issue of hypertension secondary to PTSD or any other condition to include a etiology of the origin." The Veteran has been granted service connection for her major depressive disorder (claimed as PTSD), with a rating of 50 percent, effective September 2011. The Veteran is not currently service connected for any other disability.

Thus, given the aforementioned evidence, the Board reopens the claim on the basis that the Veteran's statements, arguments set-forth in the June 2016 Appellant's Brief and March 2016 Statement of Accredited Representative, and treatment records, are new and material to her claim of entitlement to service connection for hypertension. Assuming their credibility, the Veteran's statements and arguments are both new and material, and therefore, can serve to reopen the claim. Justus, supra. Moreover, the Board finds that the statements and treatment records are new evidence because they were not previously submitted to be considered in the April 1994 rating decision. 38 C.F.R. § 3.156(a). 

This evidence is also material because the statements and treatment records relate to the timing of the disability, symptoms in service, whether such disability pre-existed service, whether such disability was aggravated by service, the etiology of the disability, the treatment received in service, and the treatment received since service, all of which relate to unestablished facts necessary to substantiate the Veteran's claim. In fact, the Board finds that the above-mentioned statements assert additional arguments as to the onset and etiology of the Veteran's hypertension, note symptoms both during and after service, and indicate the time and location of the treatment the Veteran received. New to the claim, the Veteran now asserts that her condition did not pre-exist her service and that her hypertension is the direct result of service or secondary to a service-connected disability. Furthermore, the treatment records added to the record are material in that they note the history of the Veteran's hypertension, the Veteran's current and ongoing symptoms, and the ongoing treatment received. Therefore, the Board finds that the evidence added to the record concerning her symptoms and treatment during and after service are material in that they pertain to whether the Veteran's hypertension was incurred in or aggravated in service.

This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. The detailed statements regarding the Veteran's injury or experiences in service and symptoms post service were not previously available for consideration, and therefore, the information provided by the Veteran is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (claimed as PTSD), is reopened; to this extent, the appeal is granted.


REMAND

The Veteran asserts that the onset of her hypertension was during her service and that she has lived with the condition since service. See June 2016 Appellant's Brief. The Veteran asserts that she was exposed to toxic chemicals in service, and the Veteran's service treatment records reflect exposure to CART Paint, dry cleaning solvent, hydrochloric acid, diesel (DS-2), mineral spirits, anti-freeze, CLP, WD-40 (oil spray), silicone brake fluid, Dextron II, OE HDO 15W40 gasoline, SAE 10 hydraulic oil (Saudi Brand), other various oils and greases, and "burning of human waste on a daily basis" at Fort Polk. 

The Veteran contends that she was first informed of her hypertension in between her active service, while pregnant in 1987. See March 2016 Veteran's Statement of Accredited Representative in Appealed Case. Yet, she states that she was again diagnosed with hypertension in 1990 before leaving Fort Polk for overseas, at which time she was first given medication. Id; see also February 2004 Statement in Support of Claim; August 2012 VA Form 9. 

Entrance examinations and periodic examinations throughout the Veteran's service treatment records do not indicate or contain a diagnosis of hypertension. However, service treatment record dated December 1990 notes a history of hypertension and a 90 day supply of medication. A service treatment record dated January 1991 also indicates a measurement of the Veteran's blood pressure and a notation of medication. The April 1991 Report of Medical History show that the Veteran reported of high blood pressure and severe or frequent headaches.  The April 1991 separation examination showed that blood pressure was 118/80 and the heart and endocrine system were reported as normal.

In the alternative, the Veteran asserts that her claim for service connection for hypertension is secondary to her service-connected major depressive disorder (claimed as PTSD). See June 2016 Appellant's Brief; March 2016 Veteran's Statement of Accredited Representative in Appealed Case. The Veteran has been granted service connection for her major depressive disorder (claimed as PTSD), with a rating of 50 percent, effective September 2011. The Veteran is not currently service connected for any other disability. The Veteran's service treatment records indicate symptoms of nausea, trouble sleeping, headaches, and pain in April 1991. Post-service treatment records from December 2003 to September 2015 indicate a history of hypertension and continued treatment of hypertension. 

The Veteran was last afforded a VA examination in October 1992, during which her blood pressure was taken and she reported that she was not currently on medication for hypertension. Although the examiner diagnosed the Veteran with hypertension, he did not offer an opinion as to the etiology of the Veteran's disability.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, the Veteran's treatment records contain a diagnosis of hypertension, and the Veteran's service treatment records indicate in-service treatment for hypertension in December 1990. The Veteran also contends that her currently diagnosed hypertension is the direct result of her service, to include her exposure to toxic chemicals in-service, or in the alternative, secondary to her service-connected major depressive disorder (claimed as PTSD). As there is evidence of in-service occurrence, a current disability, and a potential link between the two, a new examination is required to obtain an opinion regarding the etiology of the Veteran's hypertension. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79. 

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the complete nature and etiology of her hypertension. 

On remand, the Board directs the examiner's opinion to address whether it is at least as likely as not that the Veteran's hypertension is directly related to the Veteran's qualified service, to include as the result of any exposure to toxic chemicals; and whether is it at least as likely as not that the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected major depressive disorder. As to the Veteran's second period of service, the opinion must also address whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed service, and if so, whether there is clear and unmistakable evidence that the Veteran's pre-existing hypertension was not aggravated by the Veteran's service. 

If a disorder was not "noted" upon entering service, the law requires that the VA show clear and unmistakable evidence that the preexisting injury preexisted service and was NOT aggravated by service in order to overcome the presumption of soundness. A finding of no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). Therefore, the Board remands this matter for an opinion concerning whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed her active service from December 1990 to May 1991, and if so, whether her pre-existing hypertension was clearly and unmistakably not aggravated by the Veteran's service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakable evidence" as evidence that is obvious, manifest, and undebatable).

Moreover, on remand, the Board directs the AOJ to obtain a complete record of the Veteran's Reserve service. With regard to Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014). Because the crucial issue here is whether there is a nexus between the disability and the Veteran's qualified service, the Board must ensure that the Veteran's military personnel records from her Reserve service have been obtained and associated with the electronic claims file.

Last, the Veteran has asserted ongoing treatment for hypertension, as well as treatment for hypertension while pregnant in 1987. However, outside of service treatment records (which do not indicate treatment or diagnosis of hypertension during pregnancy), the record does not contain medical treatment records prior to August 1992 or after November 2015. Therefore, on remand, the Board directs the AOJ to obtain all outstanding treatment records, to include available records from 1987 and all ongoing treatment records, to ensure that the Board has a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, to include ongoing VA treatment records after November 2015, and any VA or private treatment records prior to August 1992. 

Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain any pertinent and outstanding private treatment records If no records are available, a negative response should be associated with the claims file. The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

Should such records exist, associate them with the Veteran's electronic claims file.

2. Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA, and contact all appropriate record centers and make appropriate efforts to obtain any outstanding personnel and medical records from the Veteran's period of Reserve service.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. To that end, if any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e). 

3. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's hypertension. The examiner's attention is directed to the Veteran's December 1990 and January 1991 service treatment records and April 1991 exit examination. The examiner's attention is also directed towards the Veteran's statements that assert her treatment and symptoms in-service and post service. See August 2012 VA Form 9; January 2012 Statement; October 2008 Statement; September 2008 Statement; February 2004 Statement. The entire record should be made available to the examiner for review, and a note that it was reviewed should be included in the report.
Based on the examination and review of the record, the 
examiner should address the following questions:

a) Concerning pre-existing hypertension: 

1.) Is there clear and unmistakable evidence that the Veteran's hypertension pre-existed her active duty service dated December 1990 to May 1991?

2.) If yes, then was the Veteran's preexisting hypertension clearly and unmistakably not aggravated by the Veteran's period of service from December 1990 to May 1991?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

b) Concerning presumptive service connection:

Did the Veteran's hypertension manifest to a compensable degree within 1 year from the date of her separation from service in May 1991?

c) Concerning secondary service connection: 

1.) Is it at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, her service-connected major depressive disorder (claimed as PTSD)? 

2.) If the Veteran's hypertension was not proximately due to or the result of her service-connected major depressive disorder (claimed as PTSD), then is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was aggravated (made chronically worse beyond the natural progression of the disease) by her service-connected major depressive disorder (claimed as PTSD).

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension by the service-connected disability.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

d) Concerning direct service connection:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to her active duty service, to include any exposure to the following, as noted on her service treatment record: CART Paint, dry cleaning solvent, hydrochloric acid, diesel (DS-2), mineral spirits, anti-freeze, CLP, WD-40 (oil spray), silicone brake fluid, Dextron II, OE HDO 15W40 gasoline, SAE 10 hydraulic oil (Saudi Brand), other various oils and greases, and "burning of human waste on a daily basis" at Fort Polk?

      Pertaining to all of the above rendered opinions:
      
A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.
   
In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to her service and her report of her activities and experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
   
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she should be furnished a Supplemental Statement of the Case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


